i          i      i                                                                   i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00538-CR

                                       Latron D. WILLIAMS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-4409
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 1, 2010

DISMISSED

           Appellant Latron D. Williams pleaded guilty to the offense of murder pursuant to a plea

bargain agreement. As part of his plea bargain, appellant signed a separate “Waiver of Appeal.” The

trial court imposed sentence and signed a certificate stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Appellant timely filed a notice

of appeal. The clerk’s record, which includes the plea bargain agreement and the trial court’s Rule
                                                                                      04-10-00538-CR



25.2(a)(2) certification, has been filed. See TEX . R. APP. P. 25.2(d). This court must dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been made part of

the record.” Id.

        The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, stating she has reviewed the record and can find no right of appeal. After reviewing the

record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record

to determine whether trial court’s certification is accurate). We therefore dismiss this appeal. See

TEX . R. APP . P. 25.2(d).



                                                       PER CURIAM

Do Not Publish




                                                 -2-